Citation Nr: 0936260	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 Regional Office (RO) 
in Detroit, Michigan rating decision, which denied the claim 
on appeal.

The Veteran had a local hearing before an RO hearing officer 
in December 2006.  A transcript of that proceeding has been 
associated with the claims file.

The Board notes the Veteran requested a hearing in his March 
2006 Substantive Appeal form, but withdrew the hearing 
request in December 2006 and requested that the matter be 
sent directly to the Board for review.

The Veteran's case was remanded by the Board for additional 
development in April 2009.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the Veteran has a current right ear hearing 
loss disability that is etiologically related to a disease, 
injury, or event in service.

2.  The Veteran's left ear hearing loss pre-existed his 
active military service and did not worsen therein.  




CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1153, and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
and 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in May 2005, September 2005, March 2006, 
and June 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

The March 2006 and June 2009 letters from the RO explained to 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided VA 
examinations for his bilateral hearing loss in September 2005 
and July 2009, at which he was diagnosed with bilateral 
sensorineural hearing loss; however, the VA examiner who 
conducted both examinations explained that he was unable to 
link the hearing loss disability to service.  As will be 
discussed in greater detail below, the examiner took into 
account the Veteran's reported history, his current symptoms, 
review of the available private and VA treatment records, and 
the results of physical examination.  Based on the foregoing, 
the examiner rendered a diagnosis and included an opinion as 
to etiology, with a detailed rationale.  Therefore, the 
examination reports and opinions are sufficient upon which to 
base a decision with regards to this claim. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, as will 
be discussed below, the Veteran's bilateral hearing loss on 
separation did not meet the threshold requirements for 
hearing loss disability pursuant to 38 C.F.R. § 3.385, as the 
Veteran's left ear hearing loss at 4000 Hertz was a 
disability pre-existing service, and because hearing loss was 
not medically diagnosed otherwise within one year of 
discharge; indeed, hearing loss was not diagnosed until years 
after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran alleges that his current bilateral hearing 
loss is due to in-service noise exposure during close firing 
of artillery.  The Veteran's DD-214 indicates his MOS was 
that of Communications Chief, that he had over ten months of 
service in Vietnam, and that he had been assigned to an 
artillery battery.  As such, the Veteran's reports of 
military noise exposure are consistent with the circumstances 
of his service and acoustic trauma is likely and may be 
presumed.  

Right Ear

The Board finds it noteworthy that the Veteran's service 
treatment records reveal decreased auditory acuity in the 
right ear at 2000 and 4000 Hertz between entrance and 
separation examinations (there was no recording of acuity at 
3000 Hertz made during the entrance examination).  The 
decreased hearing acuity at separation, however, did not 
reach the level of a hearing loss disability as defined by 38 
C.F.R. § 3.385.  The Veteran's service treatment records, 
furthermore, are silent as to any complaints, treatments or 
diagnoses of hearing loss.  In short, while the Veteran's 
service treatment records indicate some decreased hearing 
acuity at separation, the records are devoid of a finding of 
chronic right ear hearing loss as defined by 38 C.F.R. 
§ 3.385 during service, or a chronic hearing loss disability 
that manifested to a compensable degree during service or 
within one year of discharge from service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
right ear hearing loss was caused by any incident of service.  
The Board concludes it was not.

After service, the first notation of hearing loss is from 
December 1992, over two decades after service, at which time 
the Veteran reported "some hearing loss."  A notation from 
February 1999 notes slightly decreased hearing.  The 
Veteran's treatment records do not indicate a diagnosis of 
right ear sensorineural hearing loss until March 2005, over 
three decades after service.  At that time, an ENT physician 
diagnosed the Veteran with moderate to severe high frequency 
hearing loss consistent with the Veteran's reported noise 
exposure in service.  The treatment record does not discuss 
any post-service vocational or avocational noise exposure.  

During VA examination in September 2005, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
examiner indicated review of the claims file, specifically 
noting the Veteran's May 1968 entrance examination audiology 
test, the March 1971 separation examination audiology test, 
the March 2005 private physician's report and opinion, and 
the December 1992 report of noise exposure in Vietnam and 
some hearing loss.  The Veteran reported some factory work 
and childhood mumps prior to military service.  He reported 
in-service noise exposure from artillery.  After service, the 
Veteran noted recreational noise exposure from occasional use 
of a drill or circular saw; a four year history of using an 
air wrench, a thirty year history of using a lawnmower and 
weedeater; and biennial use of a chainsaw.  Physical 
examination revealed no abnormalities and the Veteran 
received an audiological examination.  Based on the 
foregoing, the examiner concluded that the Veteran's current 
right ear hearing loss was not related to his in-service 
noise exposure.  The examiner included the rationale that the 
Veteran had entered service with normal right ear hearing and 
that although at separation there was an OSHA standard 
threshold shift for his right ear hearing remained in the 
clinically normal range.  

In April 2009, the Board remanded the matter for another VA 
examination.  The subsequent July 2009 VA examination by the 
original March 2005 examiner included the information 
obtained in the March 2005 VA examination report.  In 
addition, the Veteran reported two years of pre-service noise 
exposure as a lift truck operator and one and a half more 
years of the same after service.  Also, after service the 
Veteran reported two years of exposure to postal sorting 
machines and fifteen hours per week for three years of 
exposure to lawnmowers.  In addition to the rationale stated 
in the March 2005 VA examination report, the July 2009 report 
added the notation that there was no evidence of in-service 
problems with the eardrum, ear drainage, tinnitus, acoustic 
trauma, or head injury.  Moreover, the examiner stated that 
hazardous noise exposure has an immediate effect on hearing 
and is not progressive or cumulative.  The examiner also 
stated that the degree of hearing loss is closely associated 
with the intensity of the noise and the length of exposure 
time.  After discussing the Veteran's in-service and post-
service exposure, the examiner concluded, "His exposure to 
hazardous noise in civilian life was far greater than his 
exposure to hazardous noise in the military."  As such, the 
examiner concluded it was less likely than not that the 
Veteran's current right ear hearing loss was related to his 
military service.

The Board finds the opinions expressed in the VA 
audiologist's examination reports credible and probative.  
The examination reports were based on a review of the claims 
file, including service treatment records, an interview of 
the Veteran, and an audio examination.  The examiner 
specifically noted the Veteran's normal induction and 
separation audio examinations and provided a complete and 
through rationale for the opinion rendered.  The examiner's 
conclusion is fully explained and consistent with the 
evidence of record.  

The Board also has considered whether self-reported 
continuity of symptomatology of hearing loss dating back to 
service would be sufficient to warrant service connection.  
In this regard, the Veteran is competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  However, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence is ultimately required to establish a nexus between 
the continuous symptomatology and the current claimed 
condition.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  In other words, 
even accepting the contention that the Veteran suffered from 
difficulty hearing since service, there must ultimately be 
competent medical evidence that his current hearing loss is 
related to that history of symptomatology since military 
service.  As explained above, such evidence is lacking here, 
and, in fact, the only relevant medical opinion determined 
that a relationship between the current hearing loss and 
military service was unlikely.  That VA examiner took into 
account the Veteran's lay report, but also relied on the 
results of audiometric testing while on active duty.  The 
Board believes that the opinion of the competent health care 
specialist ultimately outweighs the Veteran's lay assertions 
of a continuity of symptomatology since service.  

In summary, right ear hearing loss was not diagnosed until 
decades after service.  No medical professional, moreover, 
has ever otherwise linked the Veteran's current hearing loss 
to service or the decreased thresholds of hearing acuity in 
service, and, in fact, there is medical evidence to the 
contrary.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for hearing loss is not warranted.  
See Gutierrez, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for right ear hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
see generally Gilbert, supra.

Left Ear

The Veteran's service medical records indicate at the time of 
his enlistment examination in May 1968, the Veteran exhibited 
high frequency hearing loss in the left ear.  Specifically, 
the puretone thresholds recorded in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
X
5
LEFT
5
5
5
X
40

The Veteran was given a profile (H-2); however, the record 
does not indicate the Veteran was advised of his hearing loss 
and the Veteran claims he was not informed.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that a 
profile reflects the overall physical and psychiatric 
condition of the Veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a pre-existing disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).
 
Therefore, in this case, since the Veteran's left ear hearing 
loss was detected on his induction examination, the 
presumption of soundness does not apply, and the crucial 
inquiry is whether his pre-existing condition increased in 
severity during service, or was otherwise aggravated by any 
incident of service.   
 
In this regard, the Veteran's service treatment records 
indicate no complaints, treatment, or findings of hearing 
loss.  A March 1971 audio examination at separation showed 
puretone thresholds recorded in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
25
30
25
35
30

Thus, the Veteran's pre-existing hearing loss at 4000 Hertz 
improved from 40 decibels to 30 decibels during his period of 
military service, while the remaining thresholds increased.

After service, the first notation of hearing loss is from 
December 1992, over two decades after service, at which time 
the Veteran reported "some hearing loss."  A notation from 
February 1999 notes slightly decreased hearing.  The 
Veteran's treatment records do not indicate a diagnosis of 
left ear sensorineural hearing loss until March 2005, over 
three decades after service.  At that time, an ENT physician 
diagnosed the Veteran with moderate to severe high frequency 
hearing loss consistent with the Veteran's reported noise 
exposure in service.  The treatment record does not discuss 
any post-service vocational or avocational noise exposure.  

During VA examination in September 2005, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
examiner indicated review of the claims file, specifically 
noting the Veteran's May 1968 entrance examination audiology 
test, the March 1971 separation examination audiology test, 
the March 2005 private physician's report and opinion, and 
the December 1992 report of noise exposure in Vietnam and 
some hearing loss.  The Veteran reported some factory work 
and childhood mumps prior to military service.  He reported 
in-service noise exposure from artillery.  After service, the 
Veteran noted recreational noise exposure from occasional use 
of a drill or circular saw; a four year history of using an 
air wrench, a thirty year history of using a lawnmower and 
weedeater; and biennial use of a chainsaw.  Physical 
examination revealed no abnormalities and the Veteran 
received an audiological examination.  The results of the 
audiological test are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
65
70
LEFT
20
20
55
75
80

Based on the foregoing, the examiner concluded that the 
Veteran's current left ear hearing loss was based on a 
condition pre-existing service and not related to his in-
service noise exposure.  The examiner included the rationale 
that the Veteran had entered service with a pre-existing 
hearing loss in the left ear and at separation the Veteran's:

left ear failed to show an OSHA standard threshold 
shift and showed improved left hearing sensitivity 
compare[d] to his entrance exam.  His left 
audiogram also showed a flat configuration which 
was inconsistent with a noise-induced hearing loss.  
Additionally, today's audiogram showed better, 
left, hearing sensitivity from 500-1000 Hz, 
compared to his exit audiogram.  Today's audiogram 
was consistent with his 3/30/2005 audiogram.    

In April 2009, the Board remanded the matter for another VA 
examination.  The subsequent July 2009 VA examination by the 
original March 2005 examiner included the information 
obtained in the March 2005 VA examination report.  In 
addition, the Veteran reported two years of pre-service noise 
exposure as a lift truck operator and one and a half more 
years after service.  Also, after service the Veteran 
reported two years of exposure to postal sorting machines and 
fifteen hours per week for three years of exposure to 
lawnmowers.  The results of the audiological test are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
65
70
LEFT
20
20
55
75
75

In addition to the rationale stated in the March 2005 VA 
examination report, the July 2009 report added the notation 
that there was no evidence of in-service problems with the 
eardrum, ear drainage, tinnitus, acoustic trauma, or head 
injury.  Moreover, the examiner stated that hazardous noise 
exposure has an immediate effect on hearing and is not 
progressive or cumulative.  The examiner also stated that the 
degree of hearing loss is closely associated with the 
intensity of the noise and the length of exposure time.  
After discussing the Veteran's in-service and post-service 
exposure, the examiner concluded, "His exposure to hazardous 
noise in civilian life was far greater than his exposure to 
hazardous noise in the military."  As such, the examiner 
concluded the Veteran's left ear hearing loss was not 
aggravated by his history of military noise exposure, but 
caused by his history of occupational and avocational noise 
exposure in civilian life.  

After reviewing the Veteran's claims file, the Board finds 
that the most probative evidence of record demonstrates that 
the Veteran's pre-existing left ear hearing loss did not 
undergo an increase in severity during service.  As noted, 
during the Veteran's May 1968 entrance examination his left 
ear hearing acuity at 4000 Hertz was measured at 40 decibels, 
which would constitute a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  The Veteran's left ear hearing loss at 
4000 Hertz actually improved from 40 to 30 decibels between 
entrance and separation from service, while the remaining 
thresholds increased.  In evaluating the significance of 
these changes, the Board has relied on the opinion of the 
competent health care specialist who conducted the September 
2005 and July 2009 VA audiological examinations.  In finding 
that the Veteran's current left ear hearing loss was not 
likely related to his military service, but rather due to the 
Veteran's history of occupational and avocational noise 
exposure in civilian life, the VA examiner noted the 
Veteran's pre-existing left ear hearing loss on entrance, his 
improved hearing at 4000 Hertz on separation, that the 
Veteran's left ear hearing had improved in the 500-1000 Hertz 
range between his separation examination and his September 
2005 and July 2009 VA examinations, that the Veteran's left 
ear failed to show an OSHA standard threshold shift between 
his entrance and separation examinations, and the Veteran's 
left audiogram also showed a flat configuration that was 
inconsistent with a noise-induced hearing loss.  It is clear 
from these clinical findings that the VA did not believe that 
the threshold shift between entrance and separation 
constituted a significant shift, or evidence of an increase 
in disability. 

In support of his claim, as discussed above, the Veteran 
submitted a March 2005 opinion letter from his private 
physician.  The Board, however, finds no probative value in 
this evidence as the opinion does not consider or address the 
finding of defective hearing noted on the Veteran's entrance 
examination, the improved hearing acuity at 4000 Hertz during 
service, that the Veteran's left ear hearing had improved in 
the 500-1000 Hertz range between his separation examination 
and his September 2005 and July 2009 VA examinations, that 
the Veteran's left ear failed to show an OSHA standard 
threshold shift between his entrance and separation 
examinations, or that the Veteran's left audiogram showed a 
flat configuration that was inconsistent with a noise-induced 
hearing loss.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate or 
incomplete history provided by the Veteran because a medical 
opinion based upon an inaccurate factual premise has no 
probative value).  The Board also notes the Veteran reported 
during his December 2006 RO hearing that he had provided his 
private physician with the September 2005 VA examination 
report for interpretation.  The Veteran noted the private 
physician did not disagree with or otherwise comment on the 
findings and opinion expressed, but merely noted that the 
diagnosis rendered therein mirrored his own.
 
The Board has considered the Veteran's and his 
representative's argument that while the separation 
examination showed improved hearing at 4000 Hertz, it also 
showed diminished hearing at 500, 1000, and 2000 Hertz.  The 
Board acknowledges worsening auditory acuity at the noted 
frequencies that would constitute some degree of hearing loss 
under Hensley; however, as discussed by the VA examiner, the 
diminished hearing did not represent an OSHA standard 
threshold shift, the Veteran's left ear hearing had improved 
in the 500-1000 Hertz range between his separation 
examination and his September 2005 and July 2009 VA 
examinations, and the Veteran's left audiogram also showed a 
flat configuration that was inconsistent with a noise-induced 
hearing loss.  As noted, based on these findings, the 
examiner clearly felt that the threshold changes shown at 
separation did not constitute an increase in disability.

The Board finds the VA examiner's opinions compelling.  They 
are based on clinical tests and a complete review of the 
claims file, to include all service treatment records and 
private treatment, including the Veteran's private 
physician's March 2005 letter.  Furthermore, while the 
Veteran has reported hearing problems since service, and that 
he believes his current disability to be caused at least in 
part by acoustic trauma in service, he has never specifically 
asserted that his symptoms of hearing impairment underwent an 
increase in severity while on active duty.

Therefore, the evidence in this case does not support a 
conclusion that the Veteran's pre-existing disability 
underwent a worsening during active military service.  Absent 
a showing of any increase in disability during service, the 
presumption of aggravation does not apply.  For this reason, 
and in light of the compelling VA opinions discussed above, 
the Board finds that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


